Citation Nr: 0907906	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-21 011	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss, on appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from December 1953 to December 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Currently, audiometric testing shows an average 64-decibel 
loss, with a speech recognition score of 84 percent, in the 
right ear (level III); and, for the left ear, an average 59-
decibel loss with a speech recognition score of 92 percent 
(level II).  An exceptional pattern of hearing impairment is 
not indicated.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  A July 2008 letter also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice the July 
2008 letter which included the criteria for evaluation of his 
hearing loss and an explanation for the decision reached.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO has obtained VA examinations where necessary.  Thus, 
it appears that all obtainable evidence identified by the 
Veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor 

his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Factual Background and Analysis

The Veteran's hearing loss has been evaluated under DC 6100, 
which sets out the criteria for evaluating hearing impairment 
using puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85 (2008).  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

The Veteran's claim for service connection for hearing loss 
was received in June 2005.  In support he submitted a private 
audiological report dated in June 2005, with findings 
consistent with mild to severe high frequency sensorineural 
hearing loss.  At that time he gave a history of noise 
exposure as a paratrooper during service.  


During VA examination in December 2005, puretone thresholds 
for the right ear were 15, 30, 50, 70, and 85, decibels at 
500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the 
left ear at the same frequencies were 25, 35, 45, 60, and 80.  
The results of the VA audiogram show an average puretone 
threshold of 59 decibels in the right ear with speech 
discrimination ability of 84 percent, and 55 decibels in the 
left ear with speech discrimination ability of 96 percent.  
Exceptional patterns of hearing impairment were not 
indicated.

Table VI indicates a numeric designation of level III for the 
right ear and level I for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Veteran submitted a private audiological examination 
conducted in August 2006.  Puretone thresholds for the right 
ear were 25, 50, 65, and 85, decibels at 1000, 2000, 3000, 
and 4000 Hz, respectively, and for the left ear at the same 
frequencies were 20, 50, 60, and 80.  The results of the 
audiogram show an average puretone threshold of 56 decibels 
in the right ear with speech discrimination ability of 64 
percent, and 52 decibels in the left ear with speech 
discrimination ability of 64 percent.  This report does not 
otherwise conform to VA's requirements for evaluating hearing 
impairment, since it does not appear that the examiner 
derived speech discrimination results using the Maryland CNC 
speech discrimination test.  

The veteran underwent a subsequent VA audiology examination 
in May 2008.  Puretone thresholds for the right ear were 25, 
40, 60, 75, and 80, decibels at 500, 1000, 2000, 3000, and 
4000 Hz, respectively, and for the left ear at the same 
frequencies were 30, 40, 50, 65, and 80.  The results of the 
VA audiogram show an average puretone threshold of 64 
decibels in the right ear with speech discrimination ability 
of 84 percent, and 59 decibels in the left ear with speech 
discrimination ability of 92 percent.  Exceptional patterns 
of hearing impairment were not indicated.

Table VI indicates a numeric designation of level III for the 
right ear and level II for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Board recognizes the Veteran's contentions and sincere 
belief in the merits of his claim.  His disability must be 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not, by itself, establish 
entitlement to a higher disability rating.  To the contrary, 
it is clear from the Rating Schedule that a higher rating can 
be awarded only when loss of hearing has reached a specified 
measurable level.  That level of disability has not been 
demonstrated in the present case.  Therefore the current 
level of disability shown is encompassed by the rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a compensable evaluation is not warranted for 
any portion of the time period under consideration.  
Moreover, at no time since June 2005 has the medical evidence 
supported the assignment of a compensable evaluation; 
therefore, there is no basis for the assignment of a staged 
rating under the Fenderson case.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
hearing loss.  The evidence does not establish that it causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the hearing loss necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for 
consideration of an extra-schedular rating under the 
procedurals outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

Entitlement to an initial compensable rating for hearing loss 
is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


